Exhibit 10.3

 

LIMITED GUARANTY AGREEMENT

 

This LIMITED GUARANTY AGREEMENT (this “Guaranty”) is made as of the 31st day of
December, 2008, by BEHRINGER HARVARD OPPORTUNITY REIT II, INC., a Maryland
corporation (the “Guarantor”), in favor of MUTUAL OF OMAHA BANK, a federally
chartered savings bank, having an address for notice purposes at 4455 LBJ
Freeway, Suite 907, Dallas, Texas 75244 (the “Lender”).

 

PRELIMINARY STATEMENTS

 

Behringer Harvard 1875 Lawrence, LLC, a Delaware limited liability company
(“Borrower”), and Lender have entered into, are entering into concurrently
herewith, or contemplate entering into, that certain Loan Agreement dated of
even date herewith (herein called, as it may hereafter be modified,
supplemented, restated, extended, or renewed and in effect from time to time,
the “Loan Agreement”), which Loan Agreement sets forth the terms and conditions
of a loan (the “Loan”) to Borrower with respect to property located in  Denver
County, Colorado, as more particularly described in the Loan Agreement and
identified therein as the Land.  The Loan is secured in part by the Mortgage (as
defined and described in the Loan Agreement).

 

The Loan is, or will be, evidenced by a Promissory Note issued pursuant to the
Loan Agreement, executed by Borrower and payable to the order of Lender, in the
aggregate principal amount of up to TWENTY-THREE MILLION FIVE HUNDRED THOUSAND
AND NO/100 Dollars ($23,500,000.00) (such note, as the same may hereafter be
renewed, extended, supplemented, increased or modified and in effect from time
to time, and any other notes given in substitution therefor, or in modification,
renewal, or extension thereof, in whole or in part, are herein collectively
called the “Note”).  For the purposes hereof the term “Obligations” shall have
the meaning given such term in the Loan Agreement and includes the obligation of
Borrower to pay the Note and other Indebtedness (as such term is defined in the
Loan Agreement).

 

A condition precedent to Lender’s agreement to make the Loan to Borrower is the
execution and delivery by Guarantor of this Guaranty.  This Guaranty is one of
the Loan Documents described in the Loan Agreement.

 

STATEMENT OF AGREEMENTS

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and as a material inducement to Lender to extend credit to
Borrower, Guarantor hereby guarantees to Lender the prompt and full payment and
performance of the obligations and liabilities described below in this Guaranty,
this Guaranty being upon the following terms and conditions:

 

1.                  Guaranty of Payment.

 

(a)           Guarantor hereby unconditionally and irrevocably, guarantees to
Lender the punctual payment and performance when due, whether by lapse of time,
by

 

1

--------------------------------------------------------------------------------


 

acceleration of maturity, or otherwise, of the following (collectively, the
“Guaranteed Indebtedness”):

 

(i)            all principal and accrued interest due and payable to Lender
under the Note, provided, however, such liability shall not exceed the lesser
of; (a) Eleven Million Seven Hundred Fifty Thousand and No/100 Dollars
($11,750,000.00); and (b) the amount equal to fifty percent (50%) of the
aggregate Advances made by Lender under the Loan Agreement if such aggregate
Advances are less than Twenty-Three Million Five Hundred Thousand and No/100
Dollars ($23,500,000.00).

 

(ii)           all Costs incurred by or on behalf of Lender (including, without
limitation, expenses and reasonable attorneys’ fees) in enforcing the rights and
remedies of Lender under this Guaranty and the Loan Documents, together with
interest on all such Costs, accruing at the Default Rate for the period
commencing on the date demand for payment is delivered by Lender to Guarantor
until the date paid by Guarantor;

 

(iii)          all Costs suffered or incurred by Lender as a result of any fraud
or misappropriation by Borrower or any untruth or inaccuracy in any material
respect, which untruth or inaccuracy was known to Borrower or Guarantor at the
time of delivery to Lender, of any instrument or information delivered to Lender
by or on behalf of Borrower or Guarantor (including the Loan Documents) as a
condition to or in connection with the execution of the Loan Agreement or to
satisfy any condition set forth in the Loan Agreement or in any Loan Document to
the funding of the Loan;

 

(iv)          all Costs suffered or incurred by Lender as a result of
intentional physical waste with respect to any portion of the Improvements;

 

(v)           all Costs suffered or incurred by Lender as a result of the
removal or disposal of any property in which Lender has a security interest,
beneficial or otherwise, in violation of the terms and conditions of the Loan
Documents;

 

(vi)          all Costs suffered or incurred by Lender as a result of any
mechanic’s or materialmen’s liens not expressly permitted or contested, paid and
released pursuant to the terms of the Loan Documents, to the extent that
revenues from the Mortgaged Property are insufficient to pay such Costs together
with all other amounts due under the Loan Documents and other costs of operation
of the Mortgaged Property;

 

(vii)         all Costs suffered or incurred by Lender as a result of the
misapplication of any insurance proceeds or condemnation awards in violation of
the Loan Documents or the failure of Borrower to maintain the insurance
coverages required by the Loan Documents;

 

(viii)        all revenues received by or on behalf of Borrower from the
operation or ownership of the Property and not delivered to Lender during the

 

2

--------------------------------------------------------------------------------


 

occurrence of a Default under the Loan Documents or applied to the Reserves or
the costs of the Project as required by the terms of the Loan Agreement; and

 

(ix)           all Environmental Damages.

 

The guaranty of Guarantor as set forth in this Section 1 is a continuing
guaranty of payment and not a guaranty of collection. Guarantor’s obligations
shall not be affected, impaired, lessened or released by loans, credits or other
financial accommodations now existing or hereafter advanced by Lender to
Borrower in excess of the Guaranteed Indebtedness.  In no event shall the
Guaranteed Indebtedness be reduced as a result of (i) Borrower’s payment of any
part of the Obligations; (ii) Lender’s foreclosure or acceptance of a deed in
lieu of foreclosure with respect to any collateral securing the Obligations; or
(iii) any amount applied, from any source other than Guarantor, against the
principal amount of the Obligations as a result of the foreclosure of or other
realization upon any of the security for the Obligations, unless such amount
applied results in repayment in full of all Obligations.  To the extent Lender
receives any payments under the Loan Agreement or any Note or receives any
proceeds from foreclosure of or other realization upon any of the security for
the Obligations (including proceeds from foreclosure), such payments or proceeds
shall first be applied to that portion of the Obligations for which Guarantor
has no liability for payment under this Guaranty, and shall then (and only after
payment in full of the portion of the Obligations for which Guarantor has no
liability for payment under this Guaranty) be applied against the portion of the
Obligations for which payment Guarantor is liable.

 

(b)           All capitalized terms used in this Guaranty, but not defined
herein, shall have the meaning given such terms in the Loan Agreement.  As used
in this Guaranty, the following capitalized terms shall have the following
meanings:

 

“Bankruptcy Code” means Title 11 of the United States Code, as the same may be
hereafter amended or modified.

 

“Costs” any claims (including, without limitation, third party claims),
settlements of claims, actions, administrative proceedings (including informal
proceedings), judgments, damages, punitive damages, penalties, fines, costs,
taxes, assessments, liabilities, interest or losses, including reasonable
attorneys’ fees and expenses (including, without limitation, any such reasonable
fees and expenses incurred in enforcing this Guaranty or collecting any sums due
hereunder), consultant fees, and expert fees, together with all other
out-of-pocket costs and expenses of any kind or nature.

 

2.                Primary Liability of Guarantor.

 

(a)           This Guaranty is an absolute, irrevocable and unconditional
guaranty of payment of the Guaranteed Indebtedness.  Guarantor shall be liable
for the payment of the Guaranteed Indebtedness as a primary obligor.  This
Guaranty shall be effective as a waiver of, and Guarantor hereby expressly
waives, any and all rights to which Guarantor may otherwise have been entitled
under any suretyship laws in effect from time to time,

 

3

--------------------------------------------------------------------------------


 

including any right or privilege, whether existing under statute, at law or in
equity, to require Lender to take prior recourse or proceedings against any
collateral, security or Person (hereinafter defined) whatsoever.  Guarantor
expressly waives each and every right to which Guarantor may be entitled by
virtue of the suretyship laws of the State of Texas, including without
limitation, and rights Guarantor may have pursuant to Rule 31, Texas Rules of
Civil Procedure, Chapter 17 of the Texas Civil Practice and Remedies Code and
Chapter 34 of the Texas Business and Commerce Code.

 

(b)           It shall not be necessary for Lender in order to enforce such
payment or performance by Guarantor, first to institute suit or pursue or
exhaust any rights or remedies against Borrower or others liable on such
indebtedness or for such performance, or to enforce any rights against any
security that shall ever have been given to secure such indebtedness or
performance, or to join Borrower or any others liable for the payment or
performance of the  Obligations or any part thereof in any action to enforce
this Guaranty, or to resort to any other means of obtaining payment or
performance of the Obligations; provided, however, that nothing herein contained
shall prevent Lender from suing on the Note and other Loan Documents or
foreclosing the Mortgage or from exercising any other rights thereunder, and if
such foreclosure or other remedy is availed of, only the net proceeds therefrom,
after deduction of all charges and expenses of every kind and nature whatsoever,
shall be applied in reduction of the amount due on the Note and other Loan
Documents, and Lender shall not be required to institute or prosecute
proceedings to recover any deficiency as a condition of payment hereunder or
enforcement hereof.  At any sale of the Property or other collateral given for
the Obligations or any part thereof, whether by foreclosure or otherwise, Lender
may at its discretion purchase all or any part of the Property or collateral so
sold or offered for sale for its own account and may, in payment of the amount
bid therefor, deduct such amount from the balance due it pursuant to the terms
of the Loan Documents.

 

(c)           Suit may be brought or demand may be made against Borrower or
against all parties who have signed this Guaranty or any other guaranty covering
all or any part of the Guaranteed Indebtedness, or against any one or more of
them, separately or together, without impairing the rights of Lender against any
party hereto.  Any time that Lender is entitled to exercise its rights or
remedies hereunder, it may in its discretion elect to demand payment and
performance.  If Lender elects to demand performance, it shall at all times
thereafter have the right to demand payment until all of the Obligations have
been paid and performed in full.  If Lender elects to demand payment, it shall
at all times thereafter have the right to demand performance until all of the
Obligations have been paid and performed in full.

 

3.                Certain Agreements and Waivers by Guarantor.

 

(a)           Guarantor hereby agrees that neither Lender’s rights or remedies
nor Guarantor’s obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, circumstances or rights, and the liability of Guarantor
under this Guaranty shall be absolute and unconditional irrespective of:

 

4

--------------------------------------------------------------------------------


 

(1)           any limitation of liability or recourse in any other Loan Document
or arising under any law;

 

(2)           any claim or defense that this Guaranty was made without
consideration or is not supported by adequate consideration;

 

(3)           the taking or accepting of any other security or guaranty for, or
right of recourse with respect to, any or all of the Obligations;

 

(4)           any homestead exemption or any other exemption under applicable
law;

 

(5)           any release, surrender, abandonment, exchange, alteration, sale or
other disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Obligations, including any impairment of
Guarantor’s recourse against any Person or collateral;

 

(6)           whether express or by operation of law, any partial release of the
liability of Guarantor hereunder, or if one or more other guaranties are now or
hereafter obtained by Lender covering all or any part of the Obligations, any
complete or partial release of any one or more of such guarantors under any such
other guaranty, or any complete or partial release of Borrower or any other
party liable, directly or indirectly, for the payment or performance of any or
all of the Obligations;

 

(7)           the death, insolvency, bankruptcy, disability, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of Borrower or any other party at any time
liable for the payment or performance of any or all of the Obligations;

 

(8)           either with or without notice to or consent of Guarantor: any
renewal, extension, modification, supplement, subordination or rearrangement of
the terms of any or all of the Obligations and any of the Loan Documents,
including, without limitation, material alterations of the terms of payment
(including changes in maturity dates and interest rates) or performance
(including terms or aspects relating to the Improvements) or any other terms
thereof, or any waiver, termination, or release of, or consent to departure
from, any of the Loan Documents or any other guaranty of any or all of the
Obligations, or any adjustment, indulgence, forbearance, or compromise that may
be granted from time to time by Lender, to Borrower, Guarantor, and any other
Person at any time liable for the payment or performance of any or all of the
Obligations;

 

(9)           any neglect, lack of diligence, delay, omission, failure, or
refusal of Lender, to take or prosecute (or in taking or prosecuting) any action
for the collection or enforcement of any of the Obligations, or to foreclose or
take or prosecute any action to foreclose (or in foreclosing or taking or
prosecuting any action to foreclose) upon any security therefor, or to exercise
(or in exercising) any other right or power with respect to

 

5

--------------------------------------------------------------------------------


 

any security therefor, or to take or prosecute (or in taking or prosecuting) any
action in connection with any Loan Document, or any failure to sell or otherwise
dispose of in a commercially reasonable manner any collateral securing any or
all of the Obligations;

 

(10)         any failure of Lender to notify Guarantor of any creation, renewal,
extension, rearrangement, modification, supplement, subordination, or assignment
of the Obligations or any part thereof, or of any Loan Document, or of any
release of or change in any security, or of any other action taken or refrained
from being taken by Lender, against Borrower or any security or other recourse,
or of any new agreement between Lender and Borrower, it being understood that
Lender shall not be required to give Guarantor any notice of any kind under any
circumstances with respect to or in connection with the Obligations, any and all
rights to notice Guarantor may have otherwise had being hereby waived by
Guarantor, and Guarantor shall be responsible for obtaining for itself
information regarding Borrower, including, but not limited to, any changes in
the business or financial condition of Borrower, and Guarantor acknowledges and
agrees that Lender shall have no duty to notify Guarantor of any information
which Lender may have concerning Borrower;

 

(11)         if for any reason Lender is required to refund any payment by
Borrower to any other party liable for the payment or performance of any or all
of the Obligations or pay the amount thereof to someone else;

 

(12)         the making of advances by Lender to protect its interest in the
Property, preserve the value of the Property or for the purpose of performing
any term or covenant contained in any of the Loan Documents;

 

(13)         the existence of any claim, counterclaim, set-off or other right
that Guarantor may at any time have against Borrower, Lender, or any other
Person, whether or not arising in connection with this Guaranty, the Note, the
Loan Agreement, or any other Loan Document;

 

(14)         the unenforceability of all or any part of the Obligations against
Borrower, whether because the Obligations exceed the amount permitted by law or
violate any usury law, or because the act of creating the Obligations, or any
part thereof, is ultra vires, or because the officers or Persons creating the
Obligations acted in excess of their authority, or because of a lack of validity
or enforceability of or defect or deficiency in any of the Loan Documents, or
because Borrower has any valid defense, claim or offset with respect thereto, or
because Borrower’s obligation ceases to exist by operation of law, or because of
any other reason or circumstance, it being agreed that Guarantor shall remain
liable hereon regardless of whether Borrower or any other Person be found not
liable on the Obligations, or any part thereof, for any reason (and regardless
of any joinder of Borrower or any other party in any action to obtain payment or
performance of any or all of the Obligations); or

 

(15)         any order, ruling or plan of reorganization emanating from
proceedings under Title 11 of the United States Code with respect to Borrower or
any

 

6

--------------------------------------------------------------------------------


 

other Person, including any extension, reduction, composition, or other
alteration of the Obligations, whether or not consented to by Lender.

 

(b)           In the event any payment by Borrower or any other Person to Lender
in respect of the Obligations is held to constitute a preference, fraudulent
transfer or other voidable payment under any bankruptcy, insolvency or similar
law, or if for any other reason Lender is required to refund such payment or pay
the amount thereof to any other party, such payment by Borrower or any other
party to Lender shall not constitute a release of Guarantor from any liability
hereunder, and this Guaranty shall continue to be effective or shall be
reinstated (notwithstanding any prior release, surrender or discharge by Lenders
of this Guaranty or of Guarantor), as the case may be, with respect to, and this
Guaranty shall apply to, any and all amounts so refunded by Lender or paid by
Lender to another Person (which amounts shall constitute part of the
Obligations), and any interest paid by Lender and any attorneys’ fees, costs and
expenses paid or incurred by Lender in connection with any such event.  It is
the intent of Guarantor and Lender that the obligations and liabilities of
Guarantor hereunder are absolute and unconditional under any and all
circumstances and that until the Obligations are fully and finally paid, and any
applicable preference period has expired, the obligations and liabilities of
Guarantor hereunder shall not be discharged or released, in whole or in part, by
any act or occurrence that might, but for the provisions of this Guaranty, be
deemed a legal or equitable discharge or release of Guarantor.  Lender shall be
entitled to continue to hold this Guaranty in its possession for the longer of
(i) the period during which any performance of the obligations under the Loan
Agreement shall be required by its terms, or (ii) a period of one year from the
date the Obligations are paid in full and for so long thereafter as may be
necessary to enforce any obligation of Guarantor hereunder and to exercise any
right or remedy of Lender hereunder.

 

4.                Subordination.  If, for any reason whatsoever, Borrower is now
or hereafter becomes indebted to Guarantor:

 

(a)           such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Obligations and to all liens, security interests and rights now
or hereafter existing to secure the Obligations;

 

(b)           Guarantor shall not be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of Borrower to Guarantor during
the continuance of an Event of Default;

 

(c)           In the event of receivership, bankruptcy, reorganization,
arrangement or other debtor relief or insolvency proceedings involving Borrower
as debtor, Lender shall have the right to prove its claim in any such proceeding
so as to establish its rights hereunder and shall have the right to receive
directly from the receiver, trustee or other custodian (whether or not a Default
shall have occurred or be continuing under any of the Loan Documents), dividends
and payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Obligations have been fully and finally paid and performed.

 

7

--------------------------------------------------------------------------------


 

If, notwithstanding the foregoing provisions, Guarantor should receive any
payment, claim or distribution that is prohibited as provided above in this
Section, Guarantor shall pay the same to Lender immediately, Guarantor hereby
agreeing that it shall receive the payment, claim or distribution in trust for
Lender and shall have absolutely no dominion over the same except to pay it
immediately to Lender; and

 

(d)                                 Guarantor shall promptly upon request of
Lender from time to time execute such documents and perform such acts as Lender
may require to permit or facilitate exercise of its rights under this Section,
including, but not limited to, execution and delivery of proofs of claim.  All
promissory notes, accounts receivable ledgers or other evidences, now or
hereafter held by Guarantor, of obligations of Borrower to Guarantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under and is subject to the terms of this Guaranty.

 

5.                                       Other Liability of Guarantor or
Borrower.  If Guarantor is or becomes liable, by endorsement or otherwise, for
any indebtedness owing by Borrower to Lender other than under this Guaranty,
such liability shall not be in any manner impaired or affected hereby, and the
rights of Lender hereunder shall be cumulative of any and all other rights that
Lender may have against Guarantor.  If Borrower is or becomes indebted to Lender
for any indebtedness other than or in excess of the Obligations for which
Guarantor is liable under this Guaranty, any payment received or recovery
realized upon such other indebtedness of Borrower to Lender may, except to the
extent paid by Guarantor on the Obligations or specifically required by law or
agreement of Lender to be applied to the Obligations, in Lender’s sole
discretion, be applied upon indebtedness of Borrower to Lender other than the
Obligations.  This Guaranty is independent of (and shall not be limited by) any
other guaranty now existing or hereafter given.  Further, Guarantor’s liability
under this Guaranty is in addition to any and all other liability Guarantor may
have in any other capacity, including without limitation, its capacity as a
general partner.

 

6.                                       Lender’s Assigns.  This Guaranty is for
the benefit of Lender and their successors and assigns, and in the event of an
assignment of the Obligations, or any part thereof, in accordance with the Loan
Agreement, the rights and benefits hereunder, to the extent applicable to the
Obligations so assigned, may be transferred with such Obligations.  Lender shall
endeavor to give notice to Guarantor of any transfer or assignment of the
Obligations, or any part thereof, but Guarantor agrees that failure to give
notice of any such transfer or assignment will not affect the liabilities of
Guarantor hereunder.

 

7.                                       Binding Effect.  This Guaranty is
binding not only on Guarantor, but also on Guarantor’s successors and assigns.
If this Guaranty is signed by more than one Person, then all of the obligations
of Guarantor arising hereunder shall be jointly and severally binding on each of
the undersigned, and their respective heirs, personal representatives,
successors and assigns, and the term “Guarantor” shall mean all of such Persons
and each of them individually.

 

8.                                                       Governing Law; Forum;
Consent to Jurisdiction.  The validity, enforcement, and interpretation of this
Guaranty, shall for all purposes be governed by and construed in accordance with
the laws of the State of Texas and applicable United States federal law, and is
intended to be performed in accordance with, and only to the extent permitted
by,

 

8

--------------------------------------------------------------------------------


 

such laws.  All obligations of Guarantor hereunder are payable and performable
at the place or places where the Obligations are payable and performable. 
Guarantor hereby irrevocably submits generally and unconditionally for Guarantor
and in respect of Guarantor’s property to the nonexclusive jurisdiction of any
state court, or any United States federal court, sitting in the state specified
in the first sentence of this Section and to the jurisdiction of any state or
United States federal court sitting in the state in which any of the Land is
located, over any suit, action or proceeding arising out of or relating to this
Guaranty or the Obligations.  Guarantor hereby irrevocably waives, to the
fullest extent permitted by law, any objection that Guarantor may now or
hereafter have to the laying of venue in any such court and any claim that any
such court is an inconvenient forum.  Final judgment in any such suit, action or
proceeding brought in any such court shall be conclusive and binding upon
Guarantor and may be enforced in any court in which Guarantor is subject to
jurisdiction.  Guarantor hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any state court, or any United
States federal court, sitting in the state specified in the first sentence of
this Section may be made by certified or registered mail, return receipt
requested, directed to Guarantor at the address set forth at the end of this
Guaranty, or at a subsequent address of which Lender receives actual notice from
Guarantor in accordance with the notice provisions hereof, and service so made
shall be complete five (5) days after the same shall have been so mailed. 
Nothing herein shall affect the right of Lender to serve process in any manner
permitted by law or limit the right of Lender to bring proceedings against
Guarantor in any other court or jurisdiction.  Guarantor hereby releases, to the
extent permitted by applicable law, all errors and all rights of exemption,
appeal, stay of execution, inquisition, and other rights to which Guarantor may
otherwise be entitled under the laws of the United States of America or any
State or possession of the United States of America now in force or which may
hereinafter be enacted.  The authority and power to appear for and enter
judgment against Guarantor shall not be exhausted by one or more exercises
thereof or by any imperfect exercise thereof and shall not be extinguished by
any judgment entered pursuant thereto. Such authority may be exercised on one or
more occasions or from time to time in the same or different jurisdiction as
often as Lender shall deem necessary and desirable.

 

9.                                                       Invalidity of Certain
Provisions.  If any provision of this Guaranty or the application thereof to any
Person or circumstance shall, for any reason and to any extent, be declared to
be invalid or unenforceable, neither the remaining provisions of this Guaranty
nor the application of such provision to any other Person or circumstance shall
be affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other Persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable law.

 

10.                                                 Attorneys’ Fees and Costs of
Collection.  Guarantor shall pay on demand all reasonable attorneys’ fees and
all other costs and expenses incurred by Lender in the enforcement of or
preservation of Lender’s rights under this Guaranty including, without
limitation, all reasonable attorneys’ fees and expenses, investigation costs,
and all court costs, whether or not suit is filed hereon, or whether at maturity
or by acceleration, or whether before or after maturity, or whether in
connection with bankruptcy, insolvency or appeal, or whether in connection with
the collection and enforcement of this Guaranty against any other Guarantor, if
there be more than one.  Guarantor agrees to pay interest on any expenses or
other sums due to Lender under this Section that are not paid when due, at a
rate per annum equal to the Default Rate provided

 

9

--------------------------------------------------------------------------------


 

for in the Loan Agreement.  Guarantor’s obligations and liabilities under this
Section shall survive any payment or discharge in full of the Obligations.

 

11.                                                 Payments.  All sums payable
under this Guaranty shall be paid in lawful money of the United States of
America that at the time of payment is legal tender for the payment of public
and private debts.

 

12.                                                 Controlling Agreement.  It
is not the intention of Lender or Guarantor to obligate Guarantor to pay
interest in excess of that lawfully permitted to be paid by Guarantor under
applicable law.   Should it be determined that any portion of the Guaranteed
Indebtedness or Guaranteed Obligations or any other amount payable by Guarantor
under this Guaranty constitutes interest in excess of the maximum amount of
interest that Guarantor, in Guarantor’s capacity as guarantor, may lawfully be
required to pay under applicable law, the obligation of Guarantor to pay such
interest shall automatically be limited to the payment thereof in the maximum
amount so permitted under applicable law.  The provisions of this Section shall
override and control all other provisions of this Guaranty and of any other
agreement between Guarantor and Lender.

 

13.                                                 Representations, Warranties,
and Covenants of Guarantor.  Guarantor hereby represents, warrants, and
covenants that (a) Guarantor has a  financial interest in Borrower and will
derive a material and substantial benefit, directly or indirectly, from the
making of the Loan to Borrower and from the making of this Guaranty by
Guarantor; (b) to Guarantor’s knowledge, this Guaranty is valid, and is binding
upon and enforceable against Guarantor; (c) Guarantor is not, and the execution,
delivery and performance by Guarantor of this Guaranty will not cause Guarantor
to be, in violation of or in default with respect to any law known to Guarantor
or in default (or at risk of acceleration of indebtedness) under any agreement
or restriction by which Guarantor is bound or affected; (d) Guarantor will
indemnify Lender from any loss, cost or expense as a result of any
representation or warranty of Guarantor being false, incorrect, incomplete or
misleading in any material respect; (e) there is no litigation pending or, to
the knowledge of Guarantor, threatened before or by any tribunal against or
affecting Guarantor which would materially and adversely affect Guarantor’s
ability to perform its obligations under this Guaranty; (f) all financial
statements and information heretofore furnished to Lender by Guarantor do, and
all financial statements and information hereafter furnished to Lender by
Guarantor will, fairly present the condition (financial or otherwise) of
Guarantor as of their dates and the results of Guarantor’s operations for the
periods therein specified, and, since the date of the most recent financial
statements of Guarantor heretofore furnished to Lender, no material adverse
change has occurred in the financial condition of Guarantor, nor, except as
heretofore disclosed in writing to Lender, has Guarantor incurred any material
liability, direct or indirect, fixed or contingent, which would affect
Guarantor’s ability to perform its duties and obligations under this Guaranty;
(g) after giving effect to this Guaranty, Guarantor is solvent, is not engaged
or about to engage in business or a transaction for which the property of
Guarantor is an unreasonably small capital, and does not intend to incur or
believe that it will incur debts that will be beyond its ability to pay as such
debts mature; (h) Lender has no duty at any time to investigate or inform
Guarantor of the financial or business condition or affairs of Borrower or any
change therein, and Guarantor will keep fully apprised of Borrower’s financial
and business condition; (i) Guarantor acknowledges and agrees that Guarantor may
be required to pay the Guaranteed Indebtedness in full without assistance or
support from Borrower

 

10

--------------------------------------------------------------------------------


 

or any other Person; and (j) Guarantor has read and fully understands the
provisions contained in the Note, the Loan Agreement, the Mortgage, and the
other Loan Documents.  Guarantor’s representations, warranties and covenants are
a material inducement to Lender to enter into the other Loan Documents and shall
survive the execution hereof and any bankruptcy, foreclosure, transfer of
security or other event affecting Borrower, Guarantor, any other party, or any
security for all or any part of the Obligations.

 

14.                                                 Notices.  All notices,
requests, consents, demands and other communications required or which any party
desires to give hereunder or under any other Loan Document shall be in writing
and, unless otherwise specifically provided in such other Loan Document, shall
be deemed sufficiently given or furnished if delivered by personal delivery, by
courier, or by registered or certified United States mail, postage prepaid,
addressed to the party to whom directed at the addresses specified in this
Guaranty (unless changed by similar notice in writing given by the particular
party whose address is to be changed) or by telegram, telex, or facsimile.  Any
such notice or communication shall be deemed to have been given either at the
time of personal delivery or, in the case of courier or mail, as of the date of
first attempted delivery at the address and in the manner provided herein, or,
in the case of telegram or facsimile, upon receipt; provided that, service of a
notice required by any applicable statute shall be considered complete when the
requirements of that statute are met.  Notwithstanding the foregoing, no notice
of change of address shall be effective except upon actual receipt.  This
Section shall not be construed in any way to affect or impair any waiver of
notice or demand provided in this Guaranty or in any Loan Document or to require
giving of notice or demand to or upon any Person in any situation or for any
reason.

 

15.                                                 Cumulative Rights.  The
exercise by Lender of any right or remedy hereunder or under any other Loan
Document, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.  Lender shall have all rights,
remedies and recourses afforded to Lender by reason of this Guaranty or any
other Loan Document or by law or equity or otherwise, and the same (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Guarantor or others obligated for the Obligations, or any
part thereof, or against any one or more of them, or against any security or
otherwise, at the sole and absolute discretion of Lender, (c) may be exercised
as often as occasion therefor shall arise, it being agreed by Guarantor that the
exercise of, discontinuance of the exercise of or failure to exercise any of
such rights, remedies, or recourses shall in no event be construed as a waiver
or release thereof or of any other right, remedy, or recourse, and (d) are
intended to be, and shall be, nonexclusive.  No waiver of any default on the
part of Guarantor or of any breach of any of the provisions of this Guaranty or
of any other document shall be considered a waiver of any other or subsequent
default or breach, and no delay or omission in exercising or enforcing the
rights and powers granted herein or in any other document shall be construed as
a waiver of such rights and powers, and no exercise or enforcement of any rights
or powers hereunder or under any other document shall be held to exhaust such
rights and powers, and every such right and power may be exercised from time to
time. The granting of any consent, approval or waiver by Lender shall be limited
to the specific instance and purpose therefor and shall not constitute consent
or approval in any other instance or for any other purpose.  No notice to or
demand on Guarantor in any case shall of itself entitle Guarantor to any other
or further notice or demand in similar or other circumstances.  No provision of
this Guaranty or any right, remedy or recourse of Lender with respect hereto, or
any default or

 

11

--------------------------------------------------------------------------------


 

breach, can be waived, nor can this Guaranty or Guarantor be released or
discharged in any way or to any extent, except specifically in each case by a
writing intended for that purpose (and which refers specifically to this
Guaranty) executed, and delivered to Guarantor, by Lender.

 

16.                                                 Term of Guaranty.  This
Guaranty shall continue in effect until all the Guaranteed Indebtedness is fully
and finally paid, except that, and notwithstanding any return of this Guaranty
to Guarantor, this Guaranty shall continue in effect with respect to all
obligations and liabilities of Guarantor under Section 10 and as provided in
Section 3(b).

 

17.                                                 Financial Statements.  As
used in this Section, “Financial Statements” means (i) for each reporting party
other than an individual, a balance sheet, income statement, statements of cash
flow and amounts and sources of contingent liabilities, a reconciliation of
changes in equity and liquidity verification, and, unless Lender otherwise
consents, consolidated and consolidating statements if the reporting party is a
holding company or a parent of a subsidiary entity; and (ii) for each reporting
party who is an individual, a balance sheet, statements of amounts and sources
of contingent liabilities, sources and uses of cash and liquidity verification,
and, unless Lender otherwise consents, Financial Statements for each entity
owned or jointly owned by the reporting party.  Each party for whom Financial
Statements are required is a “reporting party” and a specified period to which
the required Financial Statements relate is a “reporting period”.  Guarantor
shall provide or cause to be provided to Lender the following:

 

(a)                                  for each fiscal year of Guarantor, audited
Financial Statements of Guarantor, as soon as reasonably practicable and in any
event within one hundred twenty (120) days after the close of each fiscal year;
and

 

(b)                                 for each fiscal quarter of such Guarantor,
unaudited Financial Statements of such Guarantor, as soon as reasonably
practicable and in any event within ninety (90) days after the close of each
fiscal quarter.

 

(c)                                  From time to time promptly after Lender’s
request, such additional information, reports and statements regarding the
business operations and financial condition of each reporting party as Lender
may reasonably request.

 

All Financial Statements shall be in form and detail reasonably satisfactory to
Lender and shall contain or be attached to the signed and dated written
certification of the reporting party in form reasonably satisfactory to Lender
to certify that the Financial Statements are furnished to Lender in connection
with the extension of credit by Lender and constitute a fair statement of the
reporting party’s financial position.  The Financial Statements shall reflect a
minimum net worth of the Guarantor of at least Thirty-Five Million and No/100
Dollars ($35,000,000.00) and an ongoing liquidity of at least Four Million and
No/100 Dollars ($4,000,000.00), provided, however, that the liquidity
calculation shall include all available funds under any existing credit lines to
the Guarantor or its affiliates.  In no event shall the Financial Statements
reflect a debt to asset leverage ratio (determined exclusive of accumulated
depreciation and amortization) in excess of seventy-five percent (75%).  All
certifications and signatures on behalf of corporations, partnerships or other
entities shall be by a representative of the entity reasonably satisfactory to
Lender.  All annual Financial Statements shall be audited or certified, as
required by Lender,

 

12

--------------------------------------------------------------------------------


 

without any qualification or exception not acceptable to Lender, by independent
certified public accountants reasonably acceptable to Lender (provided that only
Financial Statements of Guarantor may be required to be audited), and shall
contain all reports and disclosures required by generally accepted accounting
principles for a fair presentation.  All assets shown on the Financial
Statements provided by Guarantor, unless clearly designated to the contrary,
shall be conclusively deemed to be free and clear of any exemption or any claim
of exemption of Guarantor at the date of the Financial Statements and at all
times thereafter. Acceptance of any Financial Statement by Lender, whether or
not in the form prescribed herein, shall be relied upon by Lender in the
administration, enforcement, and extension of the Obligations.

 

18.                                                 Disclosure of Information. 
Lender may sell or offer to sell the Loan or interests in the Loan to one or
more assignees or participants and may disclose to any such assignee or
participant or prospective assignee or participant, to Lender’s affiliates,
including without limitation, to any regulatory body having jurisdiction over
Lender upon request by such regulatory body, any information Lender now has or
hereafter obtains pertaining to the Obligations, this Guaranty, or Guarantor,
including, without limitation, information regarding any security for the
Obligations or for this Guaranty, credit or other information on Guarantor,
Borrower, and/or any other party liable, directly or indirectly, for any part of
the Obligations.

 

19.                                                 Subrogation. 
Notwithstanding anything to the contrary contained herein, Guarantor shall not
have any right of subrogation in or under any of the Loan Documents or to
participate in any way therein, or in any right, title or interest in and to any
security or right of recourse for the Obligations or any right to reimbursement,
exoneration, contribution, indemnification or any similar rights, until the
Obligations has been fully and finally paid.

 

20.                                                 Further Assurances. 
Guarantor at Guarantor’s expense will promptly execute and deliver to Lender
upon Lender’s reasonable request all such other and further documents,
agreements, and instruments in compliance with or accomplishment of the
agreements of Guarantor under this Guaranty.

 

21.                                                 No Fiduciary Relationship. 
The relationship between Lender and Guarantor is solely that of lender and
guarantor.  Lender has no fiduciary or other special relationship with or duty
to Guarantor and none is created hereby or may be inferred from any course of
dealing or act or omission of Lender.

 

22.                                                 Interpretation.  If this
Guaranty is signed by more than one Person as “Guarantor”, then the term
“Guarantor” as used in this Guaranty shall refer to all such Persons, jointly
and severally, and all promises, agreements, covenants, waivers, consents,
representations, warranties and other provisions in this Guaranty are made by
and shall be binding upon each and every such Person, jointly and severally and
Lender, may pursue any Guarantor hereunder without being required (i) to pursue
any other Guarantor hereunder or (ii) pursue rights and remedies under the
Mortgage and/or applicable law with respect to the Property or any other Loan
Documents.  Whenever the context of any provisions hereof shall require it,
words in the singular shall include the plural, words in the plural shall
include the singular, and pronouns of any gender shall include the other gender.
Captions and headings in the Loan Documents are for convenience only and shall
not affect the construction of the Loan Documents.  All references in this
Guaranty to Schedules, Articles, Sections, Subsections,

 

13

--------------------------------------------------------------------------------


 

paragraphs and subparagraphs refer to the respective subdivisions of this
Guaranty, unless such reference specifically identifies another document.  The
terms “herein”, “hereof”, “hereto”, “hereunder” and similar terms refer to this
Guaranty and not to any particular Section or subsection of this Guaranty.  The
terms “include” and “including” shall be interpreted as if followed by the words
“without limitation”.  All references in this Guaranty to sums denominated in
dollars or with the symbol “$” refer to the lawful currency of the United States
of America.  For purposes of this Guaranty, “Person” or “Persons” shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies, and other legal
entities, including governmental bodies, agencies, or instrumentalities, as well
as natural persons.

 

23.                                                 Time of Essence.  Time shall
be of the essence in this Guaranty with respect to all of Guarantor’s
obligations hereunder.

 

24.                                                 Counterparts.  This Guaranty
may be executed in multiple counterparts, each of which, for all purposes, shall
be deemed an original, and all of which taken together shall constitute but one
and the same agreement.

 

25.                                                 Entire Agreement.  This
Guaranty embodies the entire agreement between, Lender and Guarantor with
respect to the guaranty by Guarantor of the Guaranteed Indebtedness.  This
Guaranty supersedes all prior agreements and understandings, if any, with
respect to the guaranty by Guarantor of the Guaranteed Indebtedness.  No
condition or conditions precedent to the effectiveness of this Guaranty exist. 
This Guaranty shall be effective upon execution by Guarantor and delivery to
Lender.  This Guaranty may not be modified, amended or superseded except in a
writing signed by Lender and Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded.

 

26.                                                 Waiver of Jury Trial. 
GUARANTOR AND LENDER, WAIVE TRIAL BY JURY IN RESPECT OF ANY DISPUTE AND ANY
ACTION ON SUCH DISPUTE.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY GUARANTOR AND LENDER, AND GUARANTOR AND LENDER HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THE LOAN DOCUMENTS.  GUARANTOR AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF
JURY TRIAL.  GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF

 

14

--------------------------------------------------------------------------------


 

PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE
FOLLOWS.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor duly executed this Guaranty as of the date first
written above.

 

 

GUARANTOR:

 

 

 

BEHRINGER HARVARD OPPORTUNITY
REIT II, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President

 

Signature Page

 

--------------------------------------------------------------------------------